Fish, J.
1. Where upon the trial of an action of tort brought against. T. K. F.; individually, P. & Co., a firm composed of P. and L. C. F., and against L. C. Fi individually, there was a verdict discharging L. C. F. from liability but finding in favor of the plaintiff against T. K. F. a specified amount and against P. & Co. another specified amount, this was, in effect, a finding binding P. individually for the latter amount, and it was accordingly proper to enter against him a judgment for the same. Certainly such a judgment after having become dormant was, upon a due revival thereof, conclusive upon P.
Argued December 13, 1898.
Decided March 4, 1899.
Garnishment. Before Judge Reid. City court of Atlanta. January 10, 1898.
Simmons & Corrigan, for plaintiffs in error.
Shepard Bryan, contra.'
2. A judgment purporting to revive the execution issued upon a judgment sought to be revived is amendable so as to make the same recite that the judgment itself is revived.
3. Inasmuch as the existence of a valid judgment against a debtor is essential to support a judgment rendered upon a garnishment proceeding instituted to reach money due to him by others, this court in affirming a judgment of the latter-kind, which is apparently lawful, but which may be otherwise on account of invalidity in the-judgment against the principal debtor (a question as to which is pending here and about to be sent back to the trial court for-adjudication), will direct that the judgment in the garnishment case shall abide the final result óf the issue over the judgment in the main case. (106 Ga. 589.)

Judgment affirmed, with direction.


All the Justices concurring.